ORDER
Brandon Messick appeals his convictions of burglary in the first degree, Section 569.160, RSMo 2000, and false imprisonment, Section 565.130, RSMo 2000. He raises four points on appeal. In his first two points, he challenges the sufficiency of the evidence to support the convictions and trial court error in denying a motion to *387suppress evidence. In his remaining two points, he claims instructional error related to the submission of the State’s verdict director and the court’s refusal to submit his alibi instruction.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. The parties, however, have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).